

115 S2641 IS: American Food for American Schools Act of 2018
U.S. Senate
2018-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2641IN THE SENATE OF THE UNITED STATESApril 10, 2018Mr. Sullivan (for himself and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Richard B. Russell National School Lunch Act to improve the requirement to purchase 
 domestic commodities or products, and for other purposes.1.Short titleThis Act may be cited as the American Food for American Schools Act of 2018.2.Waiver to purchase foreign commodities or products(a)In generalSection 12(n) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(n)) is amended—(1)in paragraph (1)—(A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;(B)in the matter preceding clause (i) (as so redesignated), by striking (1) Definition and all that follows through the and inserting the following:(1)DefinitionsIn this subsection:(A)Domestic commodity or productThe; and(C)by adding at the end the following:(B)Foreign commodity or productThe term foreign commodity or product means an agricultural commodity or food product other than a domestic commodity or product.; and(2)in paragraph (2)—(A)in subparagraph (A), by striking subparagraph (B) and inserting subparagraphs (B) and (C); and(B)by adding at the end the following:(C)Waiver(i)Waiver requestExcept as provided in clause (ii), to purchase a foreign commodity or product, a school food authority shall request from the Secretary a waiver of subparagraph (A).(ii)ExceptionA school food authority may purchase a foreign commodity or product without a waiver under clause (i) if the foreign commodity or product is—(I)produced domestically; or(II)available domestically.(iii)RequirementsThe Secretary shall not grant a waiver to purchase a foreign commodity or product under clause (i) unless—(I)as determined by the Secretary, the commodity or product—(aa)is not produced domestically in a sufficient quantity or of a satisfactory quality; and(bb)if purchased domestically, would be significantly higher in price than a foreign commodity or product; and(II)the school food authority requesting the waiver agrees—(aa)to make the waiver publicly available on the website of the school food authority; and(bb)to email a notification of the waiver to parents or guardians of students who will be served the foreign commodity or product purchased pursuant to the waiver..(b)Conforming amendmentsSection 12(n) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(n)) is amended—(1)in paragraph (3), by striking Paragraph (2)(A) and inserting Subparagraphs (A) and (C) of paragraph (2); and(2)in paragraph (4), by striking Paragraph (2)(A) and inserting Subparagraphs (A) and (C) of paragraph (2).